DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
	Species I, a compound of Chemical Formula D wherein:
	(A) Az is one selected from the group consisting of (i) E1, E2, or E3 (the specific one need not be named), (ii) E4, or E5 (the specific one need not be named), (iii) E6, (iv) E7, (v) E8, (vi) E9, (v) E10, (vi) E11, (vii) E12, (viii) E13, (ix) E14, (x) E15, (xi) E16, (xii) E17, E18, E19, or E20 (the specific one need not be named), (xiii) E21 or E22 (the specific one need not be named), (xiv) E23, (xv) E24, (xvi) other than (i) to (xv) where the group must be specifically identified;
	(B) L is one selected from the group consisting of (i) a single bond, (ii) Structural Formula 22, (iii) Structural Formula 23, (iv) Structural Formula 24, (v) Structural Formula 24, (vi) Structural Formula 26, (vii) Structural Formula 27, (viii) Structural Formula 28, (ix) Structural Formula 29, (x)  Structural Formula 30, and (xi) other than (i) to (x) where the group must be specifically identified; and
	(C) at least one of HAr4 is one selected from the group consisting of (i) Structural Formula 9, (ii), Structural Formula 10, or (iii) other than (i) to (ii) where the group must be specifically identified.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable.  As described above, (A) must be selected from one of (i)-(xvi), where if (xvi), a specific group must be identified, (B) must be selected from one of (i)-(xi) must be selected, where if (xi), a specific group must be identified, and (C), must be selected from one of  (i)-(iii), where if (iii), a specific group must be identified.  The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The Species I lack unity of invention because even though the inventions of these groups require the technical feature of a Chemical Formula D, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Zeng et al. US-20150349268-A1.  
Zeng teaches an organic light emitting device comprising compound of a Formula I in an organic layer (¶ [0033], ¶ [0017]), wherein the organic layer may be an emissive layer and the compound is a host (¶ [0034]) and exemplifies devices of Formula I including Example 1 comprising, in the emission layer, Compound 5 
    PNG
    media_image1.png
    248
    423
    media_image1.png
    Greyscale
(see Table 1, paragraphs [0154]–[0156]).  Compound 5 is a compound of the claimed Chemical Formula D wherein: HAr4 is an unsubstituted aryl of 18 carbon atoms (triphenylene group); L is a single bond; n1 is 1 and n2 is 0; m1 is 1; and Az is represented by the claimed Structural Formula 2 where Z1, Z3, and Z5 are N and Z2 is CR22 and Z4 is CR24, Y1 is not required to be present, R20 is a single bond connected to the linker L, and R21 and R24 are each an aromatic hydrocarbon of 6 carbon atoms (phenyl group) substituted with an aromatic hydrocarbon of 6 carbon atoms (phenyl group), and the remaining of R21 to R34 are not required to be present.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth M. Dahlburg whose telephone number is 571-272-6424. The examiner can normally be reached Monday - Thursday, 9 a.m. - 5 p.m. (Eastern Time), and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        

                                                                                                                                                                                                       

/E.M.D./Examiner, Art Unit 1786